Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 18-20 have been cancelled.  These claims are drawn to the non-elected Invention without traversal.  (See the response filed on 12/08/21)

Reasons for Allowance
Claims 1-17 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record and to the Examiner’s knowledge does not suggest or render obvious a method of fabricating a semiconductor device, particularly characterized by forming an etch stop liner over the dummy gate and the S/D epitaxy formed of a first material; forming an etch stop layer of a second material that is different than the first material over the etch stop liner; removing the ILD layer to expose the etch stop layer, wherein the etch stop layer, the HKMG and the etch stop liner protect the gate spacer from being removed during the removal of the ILD; removing the etch stop layer, wherein the etch stop liner and the HKMG protects the gate spacer form being removed during removal of the etch stop layer, as detailed in claim 1.  Currently, claims 2-9 and 15 depend from claim 1.
The closest prior art of record and to the Examiner’s knowledge does not suggest of render obvious a method of fabricating at least two multi-fin finFets particularly characterized by forming an etch stop liner over the dummy gate and the S/D epitaxy  formed of a first material; forming an etch stop layer of a second material that is different that the first material over the etch stop liner; removing the ILD layer to expose the etch stop layer, wherein the etch stop layer, the HKMG and the etch stop liner protect the gate spacer from being removed during removal of the ILD; removing the etch stop layer, wherein the etch stop liner and the HKMG protect the gate spacer from being removed during removal of the etch stop layer, as detailed in claim 10.  Claims 11-14, 16 and 17 depend from claim 10.

The closest prior art, Pan et al. (US PGPub 2018/0197970, hereinafter referred to as “Pan”) teaches, in figures 1-22 and corresponding text, a method of fabricating a semiconductor device, the method comprising: 
receiving a structure (10) that includes a fin (24, 24’) extending from a substrate (20) and covered by a dummy gate (30), the dummy gate (30) including a sacrificial gate material (34) covered by a hard mask material (36) and having sides covered by a gate spacer (38), the fin (24, 24’) including an exposed region (24’) not covered by the dummy gate (30) and having an epitaxially grown material (S/D epitaxy) (42) thereon (figures 1-5; [0011-0017]); 
forming an etch stop liner (47), examiner views that a buffer oxide layer is present) over the dummy gate (30) and the S/D epitaxy (42) (figures 6A and 6B; [0019-0021]); forming an etch stop layer (47) over the etch stop liner (figures 6A and 6B; [0019-0021]); 
forming an interlayer dielectric layer (ILD) (46) over the etch stop layer (47) (figures 6A and 6B; [0019-0021]); 
removing the hard mask material (36) to expose the sacrificial gate material (30) (figures 6B-7; [0021-0022], examiner views that the removal is a plurality of etching steps); 
partially removing the gate spacer (38) and the sacrificial gate material to a level below a top of the ILD layer (figures 6B-7; [0021-0022], examiner views that the removal is a plurality of etching steps); 
removing the sacrificial gate material to form a gate recess (48) within the gate spacer (38) (figure 7; [0021-0022]); 
forming a high-k metal gate (HKMG) (62) in the gate trench (42) by depositing a high-k dielectric layer (56) and forming a metal gate (60) over the high-k dielectric layer (56) (figure 9; [0027-0030]); 
removing the ILD layer (46) to expose the etch stop layer (47), wherein the etch stop layer (47) and the etch stop liner (38) protects the gate spacer (38,50)  from being removed during removal of the ILD (46)  (figure 10; [0030-0031]); 
removing a contact etch stop layer (52), wherein the etch stop liner (38,56) protects the gate spacer (38,50) from being removed during removal of the etch stop layer (figure 10; [0030-0031]);
removing exposed portions of the etch stop liner (figure 10; [0030]); 
depositing a metal liner (58) over the S/D epitaxy (24’) and the HKMG (60) (figure 10; [0030-0031]); 
etching the metal liner to expose the ILD next the fin and to expose the HKMG; filling the contact metal liner cut pattern opening with a source drain spacer and forming a self-aligned contact (SAC) cap (66, 68 examiner views that the dielectric mask functions as a cap figures 15 and 18) over the HKMG (60) (figures 15 and 18; [0040-0043]); and forming metal S/D contacts (98) over the fin (24, 24’) (figures 19-21; [0044-0048]) .


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        July 10, 2022
/JULIO J MALDONADO/Supervisory Patent Examiner, Art Unit 2898